Name: Council Regulation (EC) No 541/2000 of 14 February 2000 concerning the export of certain ECSC steel products from Poland to the Community for the period 1 January to 31 December 2000 (extension of the double-checking system)
 Type: Regulation
 Subject Matter: Europe;  European construction;  iron, steel and other metal industries;  trade policy;  tariff policy
 Date Published: nan

 Avis juridique important|32000R0541Council Regulation (EC) No 541/2000 of 14 February 2000 concerning the export of certain ECSC steel products from Poland to the Community for the period 1 January to 31 December 2000 (extension of the double-checking system) Official Journal L 067 , 15/03/2000 P. 0001 - 0001COUNCIL REGULATION (EC) No 541/2000of 14 February 2000concerning the export of certain ECSC steel products from Poland to the Community for the period 1 January to 31 December 2000 (extension of the double-checking system)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part(1), entered into force on 1 February 1994.(2) The Parties decided by Decision No 1/2000 of the Association Council(2) to extend the double-checking system introduced by Decision No 2/1999 of the Association Council(3) for the period between 1 January and 31 December 2000.(3) It is consequently necessary to extend the Community implementing legislation introduced by Council Regulation (EC) No 1093/1999 of 30 March 1999 establishing a double-checking system for exports of certain ECSC steel products from the Republic of Poland to the European Community for the period 1 April to 31 December 1999(4),HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1093/1999 shall continue to apply for the period 1 January to 31 December 2000, in accordance with the provisions of Decision No 1/2000 of the Association Council between the European Communities and their Member States, of the one part, and Poland, of the other part.Article 2Regulation (EC) No 1093/1999 shall in consequence be amended as follows:In the title, preamble 1(1) and (3) references to the period "1 April to 31 December 1999" shall be replaced by references to "1 January to 31 December 2000".Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 February 2000.For the CouncilThe PresidentJ. GAMA(1) OJ L 348, 31.12.1993, p. 2.(2) See page 34 of this Official Journal.(3) OJ L 133, 28.5.1999, p. 44.(4) OJ L 133, 28.5.1999, p. 6.